OlakksoN, J.
C. S., 600, N. C. Code, 1927 (anno.) Miebie, is as follows: “The judge shall, upon such terms as may be just, at any time within one year after notice thereof, relieve a party from a judgment, order, verdict or other proceeding taken against him. through his mistake, inadvertence, surprise or excusable neglect, and may supply an omission in any proceeding. The clerk may hear and pass upon motions to set aside judgments rendered by him whether for irregularity, pr .under this section, and an appeal from his order on such motion shall lie to the judge at the next term, who shall hear and pass upon such motion de novo: Provided, however, nothing in this section shall be construed to affect the rights of innocent purchasers for value in foreclosure proceedings where personal service is obtained.”
The court below found the facts and under the above statute set the judgment aside and placed the parties in statu quo. The record discloses that the answer of defendants set up a meritorious defense. From a careful reading of, the finding of facts by the court below, we think the judgment rendered by Judge Stack the law in this jurisdiction. Sutherland v. McLean, 199 N. C., 345. The judgment below is
Affirmed.